UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1003



In Re: SHEILAWOO, INCORPORATED, d/b/a Daewoo
of Asheville, d/b/a Mountain Daewoo,
                                                              Debtor.



WILLIAM L. NEEDLER,

                                                           Appellant,

          versus


UNITED STATES BANKRUPTCY ADMINISTRATOR,

                                                            Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CA-02-141-2-T)


Submitted:   June 10, 2003                    Decided:   July 8, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Needler, Appellant Pro Se.    John Lawrence Bramlett,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William    L.   Needler    appeals    the    district   court’s   order

dismissing his appeal from the bankruptcy court’s order and denying

his motion for reconsideration.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated   by    the   district   court.      See    Needler   v.   Bankruptcy

Administrator, No. CA-02-141-2-T (W.D.N.C. Oct. 28, 2002; filed

Nov. 15, 2002 & entered Nov. 19, 2002).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




                                     2